       Case 3:19-cv-00653-MEM Document 44 Filed 03/01/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ABDUL REHMAN, et al.,                   :
                                        :
                 Plaintiffs                  CIVIL ACTION NO. 3:19-653
                                        :
       v.                                           (MANNION, D.J.)
                                        :
ETIHAD AIRWAYS, et al.,
                                        :
                 Defendants
                                        :

                                    ORDER

      Presently before the court are two report and recommendations (“First

Report” and “Second Report”), (Doc. 36; Doc. 37), of Magistrate Judge

Susan E. Schwab. The First Report recommends that the motion to dismiss,

(Doc. 18), filed by defendant Etihad Airways P.J.S.C. be granted and that all

claims against it be dismissed for, inter alia, lack of personal jurisdiction. In

the Second Report, Judge Schwab recommends that the motion to

dismissed filed by defendant MedAire, Inc., (Doc. 20), be denied but that all

claims against it nevertheless be dismissed for lack of subject matter

jurisdiction. The plaintiffs Abdul Rehman and Sheikh Abdul Salam filed

objections to the Reports. (Doc. 41). Based upon the court’s review of the

record, Judge Schwab’s Reports will be ADOPTED IN THEIR ENTIRETY,
       Case 3:19-cv-00653-MEM Document 44 Filed 03/01/21 Page 2 of 7




the objections OVERRULED, and the claims against both defendants

DISMISSED without prejudice.

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      Even where no objections are made to the report and recommendation

of a magistrate judge, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed.R.Civ.P. 72(b) advisory committee’s note; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir.1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the




                                     -2-
       Case 3:19-cv-00653-MEM Document 44 Filed 03/01/21 Page 3 of 7




findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa.L.R.72.31.

      In her First Report, Judge Schwab addresses Etihad’s motion to

dismiss on the basis of a lack of personal jurisdiction, a lack of standing,

improper service of process, and that the claims are barred by the Montreal

Convention. The First Report determines that the plaintiffs, like those in

Hashem v. Shabi, No. 17-CV-1645, 2018 WL 3382913, at *4 (D.D.C. Apr.

26, 2018), have not met their burden of proof of establishing that their service

of process complied with Rule 4 of the Federal Rules of Civil Procedure.

Additionally, the plaintiffs have not introduced any evidence rebutting the

affidavit Etihad submitted from a UAE attorney representing that certified

mail is not an accepted method of service in the UAE.

      The First Report also concludes that the court lacks personal

jurisdiction over Etihad. This is because Etihad’s contacts with Pennsylvania

are not sufficient for general jurisdiction and, since none of the plaintiffs’

claims arise out of actions Etihad performed in Pennsylvania, the court also

lacks specific jurisdiction.

      Finally, the First Report concludes that the plaintiffs’ claims for punitive

damages are barred by the Montreal Convention. Although the First Report

notes it is unclear from the face of the complaint whether the court lacks


                                      -3-
       Case 3:19-cv-00653-MEM Document 44 Filed 03/01/21 Page 4 of 7




subject matter jurisdiction over the plaintiff Sheikh Abdul Salam’s individual

claims, Judge Schwab concludes the plaintiffs’ state law claims are barred

by the Montreal Convention and that they lack standing to bring a wrongful

death claim for Rashida Khatoon because the laws of both Pennsylvania and

New York specify that a plaintiff does not have standing to bring a wrongful

death claim in an individual capacity. As a result, the First Report

recommends that Etihad’s motion to dismiss be granted and that leave to

amend be denied on the basis of futility.

     In her Second Report, Judge Schwab concludes that, contrary to

MedAire’s argument, the clear weight of recent case law in this Circuit

indicates that Pennsylvania’s general jurisdiction provision in 42 Pa.C.S.

§5301 remains constitutional and that, pursuant to that statue and Bane v.

Netlink, Inc., 925 F.2d 637, 640 (3d Cir. 1991), MedAire has indeed

consented to personal jurisdiction. The Second Report also recommends

that MedAire’s motion to dismiss on the basis insufficient service of process

be denied because the plaintiffs’ service by certified mail to MedAire’s

performance manager in Arizona complied with Pennsylvania’s rules for

service of process, the plaintiffs made a good faith effort to serve MedAire,

and because MedAire had actual notice of the suit.




                                    -4-
       Case 3:19-cv-00653-MEM Document 44 Filed 03/01/21 Page 5 of 7




      The Second Report, however, concludes that the court lacks subject

matter jurisdiction over the claims against MedAire because the plaintiffs’

claims do not arise under federal law and because there is no diversity

jurisdiction since the plaintiffs do not meet the amount in controversy

requirement with respect to their claims against MedAire. Finally, the Second

Report determines that the court lacks supplemental jurisdiction over the

state law claims against MedAire because they do not arise from a common

nucleus of operative facts. Accordingly, the Second Report ultimately

recommends dismissal of the plaintiffs’ claims against MedAire.

      The plaintiffs initially filed a document that the court construed as a

motion for leave to file a sur-reply to the defendants’ motions to dismiss.

(Doc. 38). The plaintiffs also sought and were granted an extension to file

objections to the Reports. (Doc. 39; Doc. 40). The plaintiffs filed their

objections on January 1, 2020. (Doc. 41). Etihad filed a response to the

objections. (Doc. 42). The case was then reassigned to the undersigned and

the court denied the plaintiffs’ motion to file a sur-reply brief but permitted

them to supplement their existing objections. (Doc. 43). The plaintiffs

declined to supplement their objections.

      In reviewing the plaintiffs’ objections, the court notes that, while they

reiterate the plaintiffs’ arguments from their earlier filings, they do nothing to


                                      -5-
          Case 3:19-cv-00653-MEM Document 44 Filed 03/01/21 Page 6 of 7




convince this court it possesses personal and/or subject matter jurisdiction

over the defendants. The plaintiffs’ ask that the court overlook “the

technicalities so fair justice can be done.” (Doc. 41, at 6). However, “the

pleading of jurisdiction is not a mere technicality.” Carroll v. Gen. Med. Co.,

53 F.R.D. 349, 351 (D.Neb.1971).

              Federal Courts are courts of limited jurisdiction, and
              have only such jurisdiction as is conferred by
              Congress. Upon the pleading of jurisdiction depends
              the very power of a federal court to adjudicate the
              claim alleged. Until Jurisdiction is clear from the
              record any order the court may enter relating to the
              rights of the parties involved is void.

Id. As Judge Schwab aptly explained, this court lacks subject matter

jurisdiction over the claims against MedAire and personal jurisdiction over

Etihad.

      Now, having reviewed the Reports of Judge Schwab, as well as the

record and pleadings, the court finds that Judge Schwab used proper

reasoning and evidence to support her Reports and arrived at legally-sound

conclusions. Therefore, the court adopts the Reports of Judge Schwab as

the opinions of this court and overrules the plaintiffs’ objections.

      Accordingly, IT IS HEREBY ORDERED THAT:

      (1) Judge Schwab’s Report, First Report and Second Report,

           (Doc. 36; Doc. 37), are ADOPTED IN THEIR ENTIRETY;


                                      -6-
            Case 3:19-cv-00653-MEM Document 44 Filed 03/01/21 Page 7 of 7




        (2) The plaintiffs’ objections to the Reports, (Doc. 41), are

             OVERRULED;

        (3) Etihad’s motion to dismiss, (Doc. 18), is GRANTED;

        (4) MedAire’s motion to dismiss for lack of personal jurisdiction

             and insufficient service of process, (Doc. 20), are DENIED;

        (5) All claims against Etihad and MedAire in the Complaint, (Doc.

             1), are DISMISSED without prejudice for lack of subject

             matter jurisdiction; and

        (6) The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: March 1, 2021
19-653-02




                                        -7-
